

115 S2864 IS: Joint Task Force to Combat Opioid Trafficking Act of 2018
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2864IN THE SENATE OF THE UNITED STATESMay 16, 2018Mrs. McCaskill (for herself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to authorize a Joint Task Force to enhance integration
			 of the Department of Homeland Security’s border security operations to
			 detect, interdict, disrupt, and prevent narcotics, such as fentanyl and
			 other synthetic opioids, from entering the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Joint Task Force to Combat Opioid Trafficking Act of 2018. 2.Authorization of Joint Task Force to counter opioids (a)In generalSection 708(b) of the Homeland Security Act of 2002 (6 U.S.C. 348(b)) is amended—
 (1)in paragraph (2)(A), by adding at the end the following new clause:  (iv)Enhancing the integration of the Department’s border security operations to detect, interdict, disrupt, and prevent narcotics, such as fentanyl and other synthetic opioids, from entering the United States.;
 (2)by redesignating paragraphs (9) through (13) as paragraphs (11) through (15), respectively; and (3)by inserting after paragraph (8) the following new paragraphs:
					
						(9)Engagement with the private sector
 (A)In generalThe Director of a Joint Task Force may engage with representatives from a private sector organization for the purpose of carrying out the mission of such Joint Task Force, and any such engagement shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
							(B)Assistance from private sector
 (i)In generalNotwithstanding subsection (b)(1), the Secretary, with the agreement of a private sector organization, may arrange for the temporary assignment of employees of the organization to the Joint Task Force in accordance with this paragraph.
 (ii)Application of ethics rulesAn employee of a private sector organization assigned under clause (i)— (I)shall be deemed to be a special government employee for purposes of Federal law, including chapter 11 of title 18, United States Code, and the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (II)notwithstanding section 202(a) of title 18, United States Code, may be assigned to the Joint Task Force for a period of not longer than 2 years.
 (C)No financial liabilityAny agreement under this paragraph shall require the private sector organization concerned to be responsible for all costs associated with the assignment of an employee under this paragraph.
 (D)DurationAn assignment under this paragraph may, at any time and for any reason, be terminated by the Secretary or the private sector organization concerned and shall be for a total period of not more than 2 years.
 (10)Collaboration with task forces outside DHSThe Secretary may enter into a memorandum of understanding by which a Joint Task Force established under this section to carry out any purpose specified in paragraph (2)(A) and any other Federal, State, local, tribal, territorial, or international task force established for a similar purpose may collaborate for the purpose of carrying out the mission of such Joint Task Force..
 (b)Technical and conforming amendmentSection 708(c) of the Homeland Security Act of 2002 (6 U.S.C. 348(c)) is amended by striking subsection (b)(10) and inserting subsection (b)(12). 3.Notification; reporting (a)NotificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall—
 (1)make a determination regarding whether to establish a Joint Task Force under section 708 of the Homeland Security Act of 2002 (6 U.S.C. 348) to carry out the purpose specified in clause (iv) of subsection (b)(2)(A) of such section, as added by section 2 of this Act; and
 (2)submit to the Committee on Homeland Security of the House and the Committee on Homeland Security and Governmental Affairs of the Senate written notification of such determination, including, if such determination is in the negative, information on the basis for such negative determination.
 (b)ReportingIf the Secretary of Homeland Security establishes a Joint Task Force under section 708 of the Homeland Security Act of 2002 (6 U.S.C. 348) to carry out the purpose specified in clause (iv) of subsection (b)(2)(A) of such section, as added by section 2 of this Act, the Secretary shall—
 (1)beginning with the first report required under subsection (b)(6)(F) of such section 708, include with respect to such a Joint Task Force—
 (A)a gap analysis of funding, personnel, technology, or other resources needed in order to detect, interdict, disrupt, and prevent narcotics, such as fentanyl and other synthetic opioids, from entering the United States; and
 (B)a description of collaboration pursuant to subsection (b)(10) of such section 708 (as added by section 2 of this Act) between such a Joint Task Force and any other Federal, State, local, tribal, territorial, or international task force, including the United States Postal Service and the United States Postal Inspection Service; and
 (2)in each report required under subsection (b)(11)(C) of such section 708, as redesignated by section 2 of this Act, an assessment of the activities of such a Joint Task Force, including an evaluation of whether such Joint Task Force has enhanced integration of the Department’s efforts, created any unique capabilities, or otherwise enhanced operational effectiveness, coordination, or information sharing to detect, interdict, disrupt, and prevent narcotics, such as fentanyl and other synthetic opioids, from entering the United States.